DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 6/17/2022, with respect to Claims 1-8 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C 112(b) rejections of Claims 1-8 has been withdrawn. 
Claims 1-8 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 has been amended to explicitly recite the magnet as attracting the conductive particles, obviating the rejection. 
Claims 1-8 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph, as being indefinite. The language cited in the Office Action as allegedly being indefinite has been deleted from claim 1, obviating the rejection. 
Claims 1-8 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph, as being incomplete for omitting essential elements. Claim 1 has been amended to explicitly recite the magnet as attracting the conductive particles, obviating the rejection.
The examiner finds all of the applicant’s arguments and amendments to be sufficient with regard to overcoming the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections, therefore all the 35 U.S.C. 112 rejections are hereby withdrawn by the examiner.
Applicant’s arguments, see pages 6-7, filed 6/17/2022, with respect to Claims 1-4 and 6-8 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of Claims 1-4 and 6-8 has been withdrawn. 
Claims 1-4 and 6-8 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/275083 by Kiriyama, et al. ("Kiriyama"). The Applicants respectfully traverse the rejection. Claim 1 has been amended to incorporate the subject matter of claim 5, which the indicated was not found in the art cited, obviating the rejection.
Accordingly, reconsideration and withdrawal of the rejections of claims 1-4 and 6-8 under U.S.C. §102 as being unpatentable over Kiriyama is respectfully requested.
The examiner finds the applicant’s arguments and amendments to be sufficient with regard to overcoming the 35 U.S.C. 102(a)(2) rejections, therefore the prior art rejections are hereby withdrawn by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Perez on 7/1/2022.

The application has been amended as follows: 
1. (As Previously Presented) A sensor comprising: a first electrode; a second electrode; a magnet configured to gather conductive particles between the first electrode and the second electrode; an attracting portion arranged between the first electrode and the second electrode; a sensing unit configured to sense a change in electrical resistance between the first electrode and the second electrode; and a short circuit preventing portion configured to prevent a short circuit between the first electrode and the second electrode, wherein the short circuit preventing portion and the attracting portion form a one-piece structure.  
2. (As Previously Cancelled)  
3. (Original) The sensor of claim 1, wherein the short circuit preventing portion is a protrusion having an insulation property, and the protrusion is provided on at least one of the first electrode and the second electrode.  
4. (Original) The sensor of claim 1, wherein the short circuit preventing portion is a protrusion provided on the attracting portion.  
5. (As Previously Cancelled)  
6. (As Previously Cancelled)  
7. (Original) The sensor of claim 1, wherein the short circuit preventing portion has an insulation property.  
8. (Original) The sensor of claim 1, wherein the short circuit preventing portion is a wire extending along a direction intersecting with a direction in which the first electrode and the second electrode face each other.  
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled) 
Allowable Subject Matter
Claims 1, 3-4, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a sensor comprising: a first electrode; a second electrode; a magnet configured to gather conductive particles between the first electrode and the second electrode; an attracting portion arranged between the first electrode and the second electrode; a sensing unit configured to sense a change in electrical resistance between the first electrode and the second electrode; and a short circuit preventing portion configured to prevent a short circuit between the first electrode and the second electrode, wherein the short circuit preventing portion and the attracting portion form a one-piece structure (highlighted for emphasis).
Claims 3-4 and 7-8 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 3-4 and 7-8 are too considered as allowed in view of said dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to sensing devices comprising circuitry for preventing conductive-foreign matter from causing a short circuit between the electrodes of the sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858